Bill McCoy v. Betty McCoy
















IN THE
TENTH COURT OF APPEALS
 

No. 10-03-192-CV

     BILL McCOY,
                                                                              Appellant
     v.

     BETTY McCOY,
                                                                              Appellee
 

From the 19th District Court
McLennan County, Texas
Trial Court # 2001-469-1
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Betty McCoy filed a petition for divorce.  Bill McCoy filed a verified pleading denying that
the parties were married.  A jury found that the parties had an informal marriage.  See Tex. Fam.
Code. Ann. § 2.401 (Vernon 1998).  The court signed a “Judgment of Marriage” in accordance
with the verdict on May 16, 2003.  The judgment recites that “all other matters including property
division are to be determined by the Court.”  Bill filed a notice of appeal on June 13, stating his
desire to appeal the May 16 “judgment.”
      Bill’s notice of appeal appears premature.  See Tex. R. App. P. 27.1(a).  Nevertheless, the
court signed a final, agreed divorce decree on September 19.  This decree recites the agreement
of the parties that each should bear his own costs of court.
      Bill filed a motion to dismiss the appeal on September 24 stating that the parties have settled
their differences.  Rule of Appellate Procedure 42.1(a)(1) provides:
(a)  The appellate court may dispose of an appeal as follows:
(1)  On Motion of Appellant.  In accordance with a motion of appellant, the
court may dismiss the appeal or affirm the appealed judgment or order unless
such disposition would prevent a party from seeking relief to which it would
otherwise be entitled.  
Id. 42.1(a)(1).
      Bill’s dismissal motion satisfies the requirements of the appellate rules.  Betty has not filed
a response.  Accordingly, we dismiss the appeal with costs to be taxed against the party incurring
same.  See id. 42.1(d).
                                                                   PER CURIAM

Before Chief Justice Gray,
      Justice Vance, and
      Justice Allen (Sitting by Assignment)

Appeal dismissed
Opinion delivered and filed December 12, 2003
[CV06]